Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 
Claim Status
Applicant’s claim amendments and arguments in the response filed 12 May 2021 are acknowledged.
Claims 1-11 are pending. 
Claim 1 is amended. 
Claims 6 & 9-11 are withdrawn. 
Claims 1-5, 7 & 8 are under consideration
Examination on the merits is extended to the extent of the following species:
Additional botanical component- aloe vera, peppermint oil, rose hip oil, and vitamin E
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
. 
 
 
New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 depends from claim 1. Claim 1 is a closed claim requiring only three elements (i.e. 1) fenugreek seed infused olive oil; 2) castor oil; and 3) at least one botanical component which may be: a)  aloe vera oil, b) peppermint oil, c) rose hip oil; d) Vitamin E; or e) a combination of a)-d)). Claim 8 recites “[t] the at least one additional botanical component comprises: (a) aloe vera oil …(b) peppermint oil …(c) rose hip oil … and (d) Vitamin E…” (emphasis added).  Since all four reagents that make up the “at least one additional botanical component” are present/required, it is unclear as to what further unrecited reagents are present in the claim 8 “at least one additional botanical component.” Inclusion of additional unrecited reagents for the claim 8 “at least one additional botanical component” is contrary to claim 1’s closed claim language (i.e. “consisting of”).
Applicant may wish to consider whether a claim 8 amendment to recite “the at least one additional botanical component consists of:” would obviate the rejection (emphasis added).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Anzai (BR 200800228), Joshi (IN 223933; 2008) and TNN (Published: 04/26/2017).
*Note: All references refer to the English language translation.
**Claim Analysis: Claim 7 recites "wherein the castor oil is cold pressed." This is a product-by-process recitations. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a 

With regard to claims 1-3 & 7, and the elected species, Anzai teaches a hair tonic having natural components. Anzai teaches the composition consists of 3.0-97.0% castor oil (i.e. the castor oil is cold pressed), 1.5-48.5% mint essential oil (i.e. peppermint essential oil/ at least one additional botanical component) and 1.5-48.5% aloe vera essential oil (i.e. at least one additional botanical component; pg. 3). Anzai teaches hair tonics are well known, which have the ability to increase blood circulation at the site of application, with the purpose of assisting in the treatment of hair loss and scalp disorders (pg. 2). Technically, the hair tonic acts as a dilating vessel that penetrates the root of the hair and clears the birth of other strands (pg. 2). According to the addition of components, tonics can add new features such as dandruff combat, astringent action, healing action and many others (pg.2). Anzai provides two invitations to optimize the inventive hair tonic by teaching “[i]n addition, keeping castor oil as an active ingredient can add other specific components to functions other than toning” and “[t]he hair tonic thus obtained may, by altering the quantity of some components, be presented in a pasty form” (pg. 2 & 3). 
Anzai does not teach inclusion of Fenugreek/methi seed-infused olive oil in an amount of about 15 to about 38% by volume.
In the same field of invention, Joshi teaches a haircare oil which treats hair fall (i.e. hair thinning) and balding by promoting hair growth by nourishing the hair (title; pg. 2 & Example 5-pg. 6). Joshi teaches the haircare oil comprises coconut oil in which Fenugreek/Methi extract are mixed and boiled (i.e. Fenugreek seed-infused botanical oil; pg. 3 & Joshi’s claim 2). Joshi in claims 2 & 3 and Examples 1-4, teaches the haircare oil comprises 10 & 15% Methi/Fenugreek infused oil, thereby the ordinary skilled artisan would envisage inclusion of 10-15% 
In the same field of invention, TNN teaches a hair oil which is coconut oil steeped with Methi/Fenugreek seeds (i.e. 100% Fenugreek seed-infused botanical oil; pg. 4 & 5). More broadly, TNN teaches for the hair oil, “[o]live, jojoba, almond or coconut oil infused with herbs that help enhance its properties, can provide the scalp some nutrition” (pg. 4).  TNN teaches the hair oil “will make a difference to the quality of your hair” (pg. 4).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified castor oil hair tonic suggested by Anzai by adding 10-100% Methi/Fenugreek infused olive oil to the composition as suggested by the combined teachings of Joshi and TNN because Anzai, Joshi and TNN are drawn to hair oils/tonics which treat the hair and scalp and olive oil is a suitable oil for infusing with herbs, including Methi/Fenugreek, to treat hair and give the scalp some nutrition. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to nourish the hair and scalp to promote hair growth and improved hair quality as suggested by the combined teachings of Joshi and TNN. 
With regard to the recited amounts of Fenugreek seed-infused olive oil, castor oil, and the at least one additional botanical component comprising aloe vera and peppermint oil; the combined teachings of Anzai, Joshi and TNN suggest a hair tonic containing these reagents in amounts which overlap or fall within the recited range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-3 & 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Anzai, Joshi, and TNN, as applied to 1-3 & 7 above, and further in view of Castor Oil for Hair Growth (Published: 02/27/2015).
*Note: All references refer to the English language translation.
** Claim Analysis: As above.
and in the alternative, the combined teachings of Anzai, Joshi and TNN suggest a hair tonic comprising castor oil. Anzai teaches the hair tonic has a purpose in assisting in the treatment of hair loss and scalp disorders, presents high restorative power of the hair structure, conditioning and detangling, or even as a curler or activator (pg.2 )
Neither Anzai, Joshi nor TNN teach the castor oil is cold-pressed.
In the same field of invention, Castor Oil for Hair Growth teaches castor oil can be used on the scalp to help prevent and remedy hair loss (pg. 2). Castor Oil for Hair Growth teaches unrefined and cold pressed hexane free castor oil is preferred when mixing castor oil with other hair healthy oils and herbs to help support scalp health (pg. 3). 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified castor oil hair tonic suggested by the combined teachings of Anzai, Joshi and TNN by substituting Anzai’s generically taught castor oil with cold-pressed castor oil because cold-pressed castor oil is the preferred type of castor oil for use in hair and scalp treatments which comprise hair oils and herbs as suggested by Castor Oil for Hair Growth. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, in order to align castor oil hair tonic with the expectations/ standards in the field since it comprises castor oil and hair healthy oils and unrefined and cold pressed hexane free castor oil is preferred when mixing castor oil with other hair healthy oils as taught by Castor Oil for Hair Growth.

s 1-4 & 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Anzai, Joshi and TNN, as applied to 1-3 & 7 above, and further in view of Rosehip Seed Oil for Hair (Published: 07/23/2017).
*Note: All references refer to the English language translation.
**Claim Analysis: As above.
The combined teachings of Anzai, Joshi and TNN suggest a hair tonic comprising castor oil. Anzai teaches the hair tonic has a purpose in assisting in the treatment of hair loss and scalp disorders, presents high restorative power of the hair structure, conditioning and detangling, or even as a curler or activator (pg. 2). Anzai provides two invitations to optimize the inventive hair tonic by teaching “[i]n addition, keeping castor oil as an active ingredient can add other specific components to functions other than toning” and “[t]he hair tonic thus obtained may, by altering the quantity of some components, be presented in a pasty form” (pg. 2 & 3).
Neither Anzai, Joshi nor TNN teach the at least one additional botanical component comprises rosehip oil in an amount of about 12% to about 22.5% by volume.
With regard to claims 1-4 & 7, and the elected species, Rosehip Seed Oil for Hair teaches a scalp serum which is in the same field of invention as Anzai, Joshi and TNN (pg. 6). Rosehip Seed Oil for Hair teaches rosehip oil is fantastic at keeping hair luscious and thick (pg. 1). Rosehip Seed Oil for Hair teaches rosehip seed oil can moisturize dandruff flakes, curb excess sebum production on the scalp, and deeply moisturizes the hair and the scalp without leaving them oily or greasy due to its inclusion omega-6 fatty acid/ linoleic acid (pg.2).  Rosehip Seed Oil for Hair teaches rosehip seed oil, when included in a scalp massage, breaks up the gunk and dissolves excess oil to unblock hair follicles from which hair is trying to grow (pg. 3). Rosehip Seed Oil for Hair teaches rosehip seed oil is rich in antioxidants which prevents hair loss, hair thinning, and hair greying (pg. 4). Rosehip Seed Oil for Hair teaches:

Scalp Serum for Fine/Thinning hair:
1 tsp Rosehip Seed Oil
1.5 tsp Jojoba Oil
3-4 drops Lavender Essential Oil (i.e. 0.03-0.04 tsp)
3-4 drops Ylang Ylang Essential Oil (i.e. 0.03-0.04 tsp)
4-5 drops Rosemary Essential Oil (i.e. 0.04-0.05 tsp)
Optional:
1 tsp Olive Oil (for extra dry scalp or weak hair)
1 tsp Castor Oil (for extra oily hair and to promote growth) (pg.6).
Thereby, Rosehip Seed Oil for Hair teaches inclusion of Rosehip Seed Oil in an amount which is 21.60-21.64% of the composition (Math: 1/ 4.62 tsp = 21.64% and 1/ 4.62 tsp = 21.60%; pg. 6).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified castor oil hair tonic suggested by the combined teachings of Anzai, Joshi and TNN by adding 21.60-21.64% rosehip seed oil as suggested by Rosehip Seed Oil for Hair because Anzai, Joshi, TNN and Rosehip Seed Oil for Hair are drawn to hair tonics/serums which treat hair loss and condition/moisturize hair. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, to prevent hair loss and thinning while enhancing hair moisturization through inclusion of rosehip seed oil as taught by Rosehip Seed Oil for Hair.
With regard to the recited amounts of rosehip seed oil, the combined teachings of Anzai, Joshi, TNN and Rosehip Seed Oil for Hair suggest a hair tonic comprising rosehip seed oil in amounts which fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
s 1-3, 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai, Joshi and TNN, as applied to 1-3 & 7 above, and further in view of Van (US 2008/0085252). 
*Note: All references refer to the English language translation.
**Claim Analysis: As above.
The combined teachings of Anzai, Joshi and TNN suggest a hair tonic comprising castor oil. Anzai teaches the hair tonic has a purpose in assisting in the treatment of hair loss and scalp disorders, presents high restorative power of the hair structure, conditioning and detangling, or even as a curler or activator (pg. 2). Anzai provides two invitations to optimize the inventive hair tonic by teaching “[i]n addition, keeping castor oil as an active ingredient can add other specific components to functions other than toning” and “[t]he hair tonic thus obtained may, by altering the quantity of some components, be presented in a pasty form” (pg. 2 & 3).
Neither Anzai, Joshi nor TNN teach the hair tonic comprises from about 5% to about 10% by volume vitamin E.
With regard to claims 1-3, 5 & 7, and the elected species, in the same field of invention Van teaches a composition which combines a tocopherol and caster (i.e. castor) oil to treat baldness, promote hair growth and health of the hair and the scalp ([0009] & [0030]). Van teaches Vitamin E is a valuable antioxidant and castor oil is a moisturizing and therapeutic oil used to heal of damaged hair including hair follicles and generation of new hair growth [0006]. Van in Example 1 teaches a composition comprising castor oil and vitamin E in an amount of 0.15-10% [0014].
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified castor oil hair tonic suggested by the combined teachings of Anzai, Joshi and TNN by adding 0.15-10% Vitamin E as suggested  because Anzai, Joshi, TNN and Van are drawn to hair compositions which treat hair loss and promote hair growth. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, to treat hair loss and promote hair growth through inclusion of Vitamin E as taught by Van.
With regard to the recited amounts of Vitamin E, the combined teachings of Anzai, Joshi, TNN and Van suggest a hair tonic comprising Vitamin E in amounts which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 1-5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anzai, Joshi and TNN, as applied to 1-3 & 7 above, and further in view of Rosehip Seed Oil for Hair and Van (US 2008/0085252).
*Note: All references refer to the English language translation.
**Claim Analysis: As above.
The combined teachings of Anzai, Joshi and TNN are described above. The combined teachings of the prior art references suggest a hair tonic comprising castor oil, aloe vera, and peppermint oil. Anzai teaches the hair tonic has a purpose in assisting in the treatment of hair loss and scalp disorders, presents high restorative power of the hair structure, conditioning and detangling, or even as a curler or activator (pg. 2). Anzai provides two invitations to optimize the inventive hair tonic by teaching “[i]n addition, keeping castor oil as an active ingredient can add 
Neither Anzai, Joshi nor TNN teach the hair tonic comprises from about 12% to about 22.5% rose hip oil and about 5% to about 10% by volume vitamin E.
The teachings of Rosehip Seed Oil for Hair are described above.
The teachings of Van are described above.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified castor oil hair tonic suggested by the combined teachings of Anzai, Joshi and TNN by adding 21.60- 21.64% rosehip seed oil as suggested by Rosehip Seed Oil for Hair and 0.15-10% Vitamin E as suggested by Van because Anzai, Joshi, TNN, Rosehip Seed Oil for Hair and Van are drawn to hair compositions which treat hair loss and condition/moisturize hair. The ordinary skilled artisan, would have been motivated to do so, with an expectation of success, to treat hair loss and thinning by promoting hair growth while enhancing hair moisturization through inclusion of rosehip seed oil as taught by Rosehip Seed Oil for Hair and Vitamin E as taught by Van.
With regard to the recited amounts of aloe vera oil, peppermint oil, rosehip oil, and Vitamin E, the combined teachings of Anzai, Joshi, TNN, Rosehip Seed Oil for Hair and Van suggest a hair tonic which comprises these reagents in amounts which fall within or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the Anazai, Joshi, TNN, Castor Oil for Hair Growth, and Rosehip Seed Oil for Hair references individually (reply, pg. 5-8).
This is not persuasive because “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues the claim amendments limit the composition to Fenugreek seed-infused olive oil, castor oil, and one or more of aloe vera oil; peppermint oil; rose hip oil; and Vitamin E (reply, pg. 5& 6). Applicant argues all the rejections rely on at least Anzai, Joshi and TNN but these references do not suggest the claimed composition and do not provide a motivation to combine the disclosures while limiting the composition as required by the claims (reply, pg. 5). Applicant further argues that Joshi teaches away from the invention because Joshi’s composition requires a mixture of coconut oil, Hibiscus Rosa Sinensis flowers, Neem, Tulsi, Aloe vera, Methi and Castor oil (reply, pg. 6 & 7). Applicant argues Joshi provides no motivation for selection of Fenugreek-infused oil while excluding coconut oil, Hibiscus Rosa, Sinensis flowers, Neem, and Tulsi, thereby teaching away from the recited invention (reply, pg. 6). Applicant further argues TNN provides no motivation to select olive oil while excluding jojoba, almond, and coconut oil (reply, pg. 6-7).
This is not persuasive as Applicant is arguing bodily incorporation of Joshi’s composition into Anzai’s composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Instead, the rejection is grounded in modifying Anzai’s composition by adding 10-100% Methi/Fenugreek.  Joshi is used to teach that concentrations of 10-15% Methi/Fenugreek infused oil as being an acceptable amount for inclusion in topical compositions to treat hair fall, thinning and balding by promoting hair growth (pg. 4-6; Joshi’s-claims 2 & 3). TNN teaches olive, jojoba, almond or coconut oil infused with herbs are suitable oils for massaging onto the scalp, to enhance the properties of the infused herbs and providing scalp nutrition (emphasis added; pg. 4).  Olive oil is included among a short list of preferred ingredients suitable for a topical hair treatment.  Since TNN teaches olive oil and coconut oil as suitable oils for massaging onto the scalp, enhancing the properties of the infused herbs and providing scalp nutrition, it would be obvious to substitute one oil for the other. TNN does not require a mixture of infused olive, jojoba, almond and coconut oil as argued by Applicant. Taken as a whole, the exemplification of fenugreek infused coconut seed oil is a preferred embodiment. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Further, “[p]atents are relevant for all they contain” In re Young, 927 F.2d 588, 491 (emphasis added; 

Applicant also argues Castor Oil for Hair Growth teaches it is preferable to mix castor oil with jojoba or argan oil and teaches a mixture of castor oil with coconut oil (reply, pg. 7).
This is not persuasive. Castor Oil for Hair Growth is used to teach unrefined and cold pressed hexane free castor oil is preferred when mixing castor oil with other hair healthy oils and herbs to help support scalp health. The combined teachings of Anzai, Joshi, and TNN suggest a mixture of fenugreek infused olive oil and peppermint essential oil (i.e. healthy hair oils). 

Applicant argues Rosehip Seed Oil for Hair does not remedy the deficiencies of Anzai, Joshi, and TNN (reply. pg.7).
This is not persuasive. Discussion as to how the combination of Anzai, Joshi, and TNN teach the recited claim 1 composition is described in the rejections and arguments above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619      

/NICOLE P BABSON/Primary Examiner, Art Unit 1619